Citation Nr: 0808952	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  03-27 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for a mandible 
fracture.

2.  Entitlement to a rating in excess of 20 percent for a 
lumbar spine disability.

3.  Entitlement to a rating in excess of 20 percent for a 
cervical spine disability.

4.  Entitlement to service connection for lead poisoning.

5.  Entitlement to service connection for a right knee 
condition.

6.  Entitlement to service connection for a right big toe 
condition.

7.  Entitlement to service connection for rheumatoid 
arthritis.

8.  Entitlement to service connection for Meniere's disease.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1954 to May 
1958 and from August 1958 to August 1962.

This appeal comes to the Board of Veterans' Appeals (Board) 
from March 2002, August 2003, May 2004, and November 2005 
rating decisions.

The issues of cervical spine, right big toe, and right knee 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence fails to show that the veteran's TMJ was 
caused by his fractured mandible. 

2.  The evidence shows at most slight displacement of the 
mandible.

3.  The veteran demonstrated at least 65 degrees of forward 
flexion at each of his VA examinations and he was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive motion.    

4.  The objective medical evidence fails to show any 
neurological manifestations from the veteran's lumbar spine 
disability.

5.  No evidence has been presented showing that the veteran 
was prescribed bed rest to treat incapacitating episodes of 
back pain.

6.  The medical evidence fails to show any residual 
disabilities as a result of the veteran's in-service lead 
poisoning.

7.  The medical evidence fails to relate the veteran's 
rheumatoid arthritis to his time in service to include 
exposure to lead poisoning.

8.  The medical evidence fails to relate the veteran's 
Meniere's disease to either his time in service or to a 
service connected disability.


CONCLUSIONS OF LAW

1.  Criteria for a compensable rating for residuals of a 
mandible fracture have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.150, Diagnostic 
Code (DC) 9904 (2007).

2.  Criteria for a rating in excess of 20 percent for a 
lumbar spine disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DCs 
5003, 5242 (2007).

3.  Criteria for service connection for residuals of lead 
poisoning have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

4.  Criteria for service connection for a rheumatoid 
arthritis have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

5.  Criteria for service connection for Meniere's disease 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Mandible fracture residuals

The veteran currently receives a noncompensable rating for an 
in-service fracture of his mandible, stemming from an assault 
in a bar, under 38 C.F.R. § 4.150 DC 9904.  Under DC 9904, a 
noncompensable rating is assigned for slight displacement of 
the mandible, while a 10 percent rating is assigned for 
moderate displacement of the mandible.  It is noted that 
these ratings are dependent upon the degree of motion and the 
relative loss of masticatory function.

At a VA examination in September 2002, the veteran complained 
of problems with jaw pain and occasional stiffness.  The 
veteran was able to open his mouth greater than 5cm.  There 
was some crepitus and popping in the TMJ area with movement 
of the jaw.  It was found that the veteran had a fracture of 
the mandible that was resolved.

Treatment records fail to show any evidence of moderate 
displacement of the veteran's mandible.

The veteran testified that he his jaw problem was getting 
worse and he stated that he could not chew steak any more 
because all of the popping.  The veteran's claim for a 
compensable rating was denied on the ground that the TMJ 
problems were unrelated to his mandible fracture.  

The veteran testified that he believes the TMJ dysfunction he 
has is related to his fractured mandible from service; and he 
stated that medical journal he read said that TMJ dysfunction 
could be caused by injury.  However, no such article was 
submitted as part of the veteran's claim.

The veteran's claim was referred to a VA examiner in February 
2007 to determine whether the veteran's current jaw problems 
were related to the mandible fracture.  The examiner, after 
reviewing the veteran's medical records, opined that it was 
less likely than not that the veteran's TMJ pain or 
dysfunction was directly caused by his mandibular fracture.

As such, a rating to account for TMJ dysfunction is not 
warranted; and the medical evidence fails to show moderate 
displacement of the veteran's mandible.  Therefore, the 
evidence fails to show that a compensable rating is merited 
as a result of the veteran's fractured mandible.

Lumbar spine

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).

The veteran's lumbar spine is currently rated at 20 percent 
under 38 C.F.R. § 4.71a, DC 5243.  

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  A 20 percent 
rating is assigned when forward flexion of the thoracolumbar 
spine is greater than 30 degrees, but not greater than 60 
degrees; when the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or when 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned when forward flexion of the 
thoracolumbar spine is 30 degrees or less; or when there is 
favorable ankylosis of the entire thoracolumbar spine.

The veteran testified that his rating did not adequately 
represent the severity of his condition, and he feels that 
his VA examination in 2005 was inadequate.  The veteran 
indicated that he could not bend the amount which the 
examiner attributed to him, and he estimated that he could 
only bend to roughly 45 degrees.  Nevertheless, the veteran 
was provided with an additional examination a year later, and 
it is noted that even if the veteran's forward flexion was as 
limited as the veteran indicated, he would still not qualify 
for a rating in excess of the 20 percent he currently 
receives based on limitation of motion.

During the course of the veteran's appeal, he has undergone 
two VA examinations.

In October 2005, the veteran demonstrated 70 degrees of 
forward flexion, 10 degrees of extension, 20 degrees of 
lateral flexion bilaterally, and 20 degrees of rotation 
bilaterally.  The veteran complained of pain with forward 
repetitive flexion and recovery from forward flexion; but he 
was not additionally limited by pain, fatigue, weakness, or 
lack of endurance following repetitive motion.  Additionally, 
the examiner found no objective evidence of pain on motion. 

The veteran underwent a second VA examination in August 2006 
at which he demonstrated 65 degrees of forward flexion, 15 
degrees of extension, 12 degrees of lateral flexion 
bilaterally, and 15 degrees of rotation bilaterally.  The 
veteran stated that his back hurt with these movements; but 
the examiner noted that the veteran was not additionally 
limited by pain, fatigue, weakness, or lack of endurance 
following repetitive motion.  Additionally, the examiner 
found no objective evidence of pain on motion. 

No additional private or VA treatment records recorded any 
range of motion testing. 

As such, the evidence fails to show that the forward flexion 
of the veteran's lumbar spine is 30 degrees or less; and the 
veteran even testified that it exceeded 30 degrees at his 
hearing before the Board.  As such, the criteria for a rating 
in excess of 20 percent is not available based on orthopedic 
manifestations of the veteran's lower back disability.

In reaching this conclusion, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working 
movements of the body with normal excursion, strength, 
speed, coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40.  In this case, the 
veteran complained of pain on range of motion testing, but 
the examiner found no objective evidence of pain on motion at 
either examination.  Additionally, the examiner found that 
the veteran was not additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive motion.  
Furthermore, while the veteran did complain of some pain, he 
demonstrated forward flexion that greatly exceeded the 
limitation for a rating in excess of 20 percent.  Even at his 
hearing the veteran stated that he could bend forward to 
about 45 degrees at which point he stopped as pain began.  
Therefore, the Board concludes that a higher rating is not 
warranted based on functional limitation.

In addition to the rating which is assigned for the 
orthopedic manifestations of lumbar and cervical spine 
disabilities, current regulations also mandate that a 
separate rating should be considered for any associated 
objective neurologic abnormalities of the disability, 
including, but not limited to, bowel or bladder impairment.  

In a statement in August 2005, the veteran indicated that he 
continued to have pain, stiffness, and weakness in his lower 
back with radiating pain into both legs to the knees.
 
At an October 2005 VA examination, the veteran complained 
about a decrease in sensation to the plantar surfaces of both 
feet.  Nevertheless, a motor examination revealed no atrophy 
of the legs.  Deep tendon reflexes, knee, and ankle reflexes 
were 2+ (normal) and equal bilaterally.  Straight leg raises 
were negative.  

The veteran underwent a second VA examination in August 2006 
at which he reported tingling in both feet.  The sensory 
examination was subjective with complaints of tingling of 
both feet for the past 4-5 years.  The motor examination 
showed no leg atrophy.  The veteran had some slight weakness 
of dorsiflexion and plantarflexion of the right foot, but he 
otherwise had adequate strength in his lower extremities.  
Deep tendon reflexes were 2+ at the knees, but absent at the 
ankles.  Straight leg raises were negative, but the veteran 
had difficulty rising on his toes and heels.

Private treatment records were also submitted.  In January 
2007, the veteran's private doctor indicated that the veteran 
had 2+ reflexes at his knees and 1+ reflexes in his ankle.  
The veteran's coordination and gait were both normal.  In 
April 2007, the veteran was found to have 5/5 motor strength 
and his strength was grossly intact.  At a second appointment 
the veteran's reflexes were brisk, and the motor examination 
revealed diffuse motor weakness in basically all of the 
muscle groups that were tested.  His sensory examination was 
grossly normal, and his gait was normal.

While the veteran has voiced some tingling, weakness, and 
radiating pain, the objective medical evidence fails to show 
a compensable neurologic disability that is related to the 
veteran's back disability.  No leg atrophy has been noted and 
the veteran has had good strength at each of his medical 
appointments.

As such, an additional rating is not warranted based on any 
neurological manifestations of the veteran's lower back 
disability.

Spinal disabilities may also be rated based on manifestations 
of intervertebral disc syndrome (IVDS).  IVDS is rated based 
on incapacitating episodes (periods of acute signs and 
symptoms due to intervertebral disc syndrome that require bed 
rest prescribed by a physician and treatment by a physician). 
A 20 percent rating is assigned when incapacitating episodes 
have a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months; and a 40 percent rating is 
assigned when incapacitating episodes have a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.

However, the veteran's claims file is void of any evidence 
that bed rest has been prescribed to treat either his lumber 
spine disability.  

For example, at an October 2005 VA examination the VA 
examiner indicated that the veteran had not required any bed 
rest.  Similarly, at the August 2006 VA examination, the 
veteran denied having an episode of IVDS that required bed 
rest or treatment by a physician.

Private treatment records were reviewed, but they similarly 
failed to show any evidence of bed rest having been 
prescribed to treat the veteran's lower back.

Accordingly, the criteria for a rating in excess of 20 
percent have not been met, and the veteran's claim is 
therefore denied.

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The Board notes, at the outset, that the veteran's service 
medical records were among those presumably lost in a fire at 
the National Military Personnel Records Center (NPRC) in St. 
Louis, Missouri, in 1973.  The Board has kept this 
unfortunate situation in mind while addressing the veteran's 
claims, and realizes that in such situations there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit of the doubt doctrine.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Lead poisoning

The veteran testified that he was soaked in gasoline while 
attempting to refuel a plane while in service in August 1957.  
The veteran indicated that the next day, he had red spots all 
over his body, and the flight surgeon thought he had red 
measles.  The veteran then went to the hospital at Lackland 
AFB (Wilford Hall Air Force Hospital) where he reports being 
diagnosed with lead poisoning.

The veteran's coworker testified that he remembered the red 
bumps on the veteran's skin; and he submitted a statement in 
October 2001 indicating that he recalled that while on a 
flight to England the veteran was changing the carb. on the 
number 4 engine when someone turned on the fuel pump and 
soaked the veteran in 115/145 air craft fuel.  He also 
recalled that the veteran was later treated for lead 
poisoning.

A second friend who served with the veteran from 1957 until 
1959 also recalled the veteran being soaked with aviation 
fuel that required hospital treatment.

The veteran also submitted a copy of a service medical record 
from October 1957 which contained the diagnosis of 
exfoliative dermatitis, cause undetermined; and the veteran 
was disqualified from flying for 10 days.  The veteran 
asserts that while this record did not specifically describe 
lead poisoning, it supports his contention that he was 
hospitalized during that time period.

As such, sufficient evidence has been presented to support 
the veteran's description of being soaked in jet fuel while 
in service and requiring medical treatment.  See McCartt v. 
West, 12 Vet. App. 164, 167 (1999) (noting that a veteran is 
credible to describe symptoms he can view with his own eyes 
such as a skin rash).  The Board is also satisfied that the 
veteran has not been exposed to any lead products since 
service.

However, the mere occurrence of an accident in service is not 
sufficient to mandate service connection; as service 
connection requires a current disability to have resulted 
from the accident.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

In a January 2002 VA examination, the examiner indicated that 
the veteran had a history of exposure to leaded aviation fuel 
which led to an exfoliated type of dermatitis.  The examiner 
indicated that this problem occurred in the 1950s and 
resolved then, without subsequent recurrence.  As such, no 
current evidence of lead poisoning remains.

Nevertheless, the veteran testified that he believes that 
this lead poisoning in service has caused arthritis in his 
joints from his feet up and some nerve problems (meaning 
depression).  He also indicated in an August 2005 statement 
that it was a medical fact that lead poisoning causes nerve 
and joint damage.  However, the veteran is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
While he asserts that it is a medical fact that lead 
poisoning causes nerve and joint damage, the veteran has not 
presented any medical evidence or doctor's statement to 
support his assertion.

Under these circumstances, a basis to establish service 
connection for lead poisoning has not been presented.  


The veteran reports that the onset of rheumatoid arthritis 
was shortly after he was exposed to the lead; but the veteran 
indicated that he did not seek treatment for it until about 
1976, as he was afraid of losing his flying status.  Prior to 
1976 the veteran reported that he had taken home remedies and 
over-the-counter medication.  The 1976 treatment was with a 
Dr. Houchin who prescribed Aspirin.  

A private treatment record from April 1988 indicated that the 
veteran had rheumatoid arthritis which he had had for about 
10 years, and the doctor noted that it was very active.

The veteran testified that his rheumatoid arthritis began 
while he was in service, shortly after he got lead poisoning.  
Nevertheless, there is no indication that the veteran was 
diagnosed with rheumatoid arthritis while in service; and, 
while he is competent to testify to symptoms he experienced, 
such as pain, it is not credible that he suffered from 
rheumatoid arthritis for nearly 20 years without seeking any 
medical treatment or diagnosis for the joint pain.  In any 
case, a diagnosis of rheumatoid arthritis requires a 
diagnostic evaluation, and the veteran gave no indication 
that any such a test was ever conducted in service or in the 
years thereafter.  Therefore, while the veteran assumes that 
he had arthritis in the years following service, he is not 
competent to report that diagnosis.

The veteran's claims file is void of any medical opinion 
suggesting that the veteran's rheumatoid arthritis either 
began during service or was cased by his time in service.  As 
such, the criteria for service connection have not been met 
with regard to rheumatoid arthritis and the veteran's claim 
is therefore denied.




Meniere's disease

The veteran testified that he believes his service connected 
hearing loss and tinnitus caused him to develop Meniere's 
disease.  The veteran indicated that he was first diagnosed 
with Meniere's disease by Dr. Witt.

Dr. Witt's records show that in March 1997 the veteran was 
complaining of dizziness, and he was subsequently diagnosed 
to have Meniere's disease.  Thus, while the veteran has been 
shown to have Meniere's disease, it appears that this 
condition was first diagnosed in 1997, roughly thirty-five 
years after he was discharged from service.

It is noted that because the veteran's service medical 
records are missing, a heightened duty to consider additional 
types of evidence is triggered.  However, no alternative 
sources other than the veteran's testimony alone suggest that 
the veteran's Meniere's disease is related to either his time 
in service or to a service connected disability.  While Dr. 
Witt wrote a letter in February 2004 opining that the 
veteran's tinnitus was caused by military noise exposure, he 
has written no such opinion with regard to the veteran's 
Meniere's disease.  

The veteran believes that his Meniere's disease is related to 
his service-connected tinnitus and hearing loss, but he is 
not medically qualified to prove a matter requiring medical 
expertise, such as establishing a diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  As such, the veteran's opinion is insufficient 
to provide the requisite nexus between his Meniere's disease 
and either his time in service or a service connected 
disability.

An examination in this case is not warranted as there is no 
indication that the veteran's Meniere's disease began during 
service, and there is no medical suggestion that it is 
related to either the veteran's time in service or to one of 
his service connected disabilities.

Accordingly, as the criteria for service connection have not 
been met with regard to the veteran's Meniere's disease, the 
veteran's claim is denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Additionally, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In the present case, notice was provided by letters dated in 
September 2001, August 2002, January 2004, July 2005, and 
March 2006; and by the April 2006 statement of the case; and 
any defect concerning the timing of the notice requirement 
was harmless error.  Although the notice provided to the 
veteran was not given prior to the first adjudication of the 
claim, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
ample time to respond to VA notices.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the veteran's 
claim was readjudicated following completion of the notice 
requirements.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006).

Private treatment records and service medical records have 
been obtained.  The veteran was also provided with several VA 
examinations (the reports of which have been associated with 
the claims file).  A VA examination was not provided in the 
case of the veteran's Meniere's disease as no medical 
evidence suggested that it was caused by either the veteran's 
time in service or by a service-connected disability.  
Additionally, the veteran testified at a hearing before the 
Board. 

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A compensable rating for a mandible fracture is denied.

A rating in excess of 20 percent for a lumbar spine 
disability is denied.

Service connection for lead poisoning is denied.

Service connection for rheumatoid arthritis is denied.

Service connection for Meniere's disease is denied.


REMAND

In August 2007, the veteran was granted a temporary 100 
percent convalescent rating based on neck surgery in July 
2007.  The rating decision indicated that following the 
convalescent period, the veteran's rating would be restored 
to 20 percent November 1, 2007, with a review VA examination 
to be conducted.  While the veteran was presumably returned 
to 20 percent for his cervical spine in November 2007, the 
veteran's claims file is void of a copy of the report from 
any review examination that may have been conducted, or even 
any indication as to whether the veteran even had a VA 
examination.  As such, additional development is necessary to 
be able to accurately rate the current level of the veteran's 
cervical spine disability.   

With regard to the veteran's right knee and right big toe, 
the veteran testified that while in service he was helping to 
tow a C-124 aircraft which had a big tow bar that was 18-20 
feet long.  The veteran indicated that while attaching this 
device, it came free dropped on his big toe, and then bounced 
back up and struck his knee.  The veteran stated that his big 
toe was crushed and broken in seven places.  He also 
indicated that he did not immediately notice that his knee 
was injured, because his toe hurt so badly, but several days 
later he recalled that his knee had turned black and blue.  
The veteran reported that he was treated at Lackland AFB, and 
was in a cast for eight weeks (the veteran also submitted a 
photo of him in a cast).  The veteran testified that he still 
has balance issues as a result of the big toe injury, and it 
impedes his gait somewhat.

A fellow service man who was stationed with the veteran wrote 
a statement in October 2001 indicating that he recalled a tow 
bar hitting the veteran's right knee and crushing his big toe 
while they were in service together; and a second friend who 
served with the veteran from 1957 until 1959 recalled that it 
was common knowledge that the veteran had damaged his right 
foot and knee, although it occurred before he knew the 
veteran.

As such, the evidence of record demonstrates that the veteran 
injured his right knee and right big toe while in service.

The veteran denied receiving any treatment for his toe, 
because it was broken and had healed, and he stated that he 
now just has pain.  However, he also indicated that he felt 
his balance was impaired as a result of the toe injury.  At a 
VA examination in January 2002, the examiner indicated that 
the veteran had a history of a crushing injury to the right 
great toe which had healed.  The examiner also indicated that 
the veteran had a bunion present in the right great toe that 
would eventually need to be removed.

With regard to his right knee, the veteran indicated he got 
some injections around 1997, and then had a total knee 
replacement in 1999 due to arthritis.

As the veteran has presented evidence of an injury in service 
and current disabilities, a remand is necessary to evaluate 
whether there a medical connection between the injuries and 
the current disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request he 
identify places at which he received 
treatment for his neck since 2007, and 
then attempt to obtain copies of the 
identified records.  Likewise, ask the 
veteran to identify the physician who 
treated him for his right knee in the 
years leading up to his right knee 
replacement in July 1999, and then attempt 
to obtain copies of these records.  

2.  Schedule the veteran for an 
examination to determine the nature and 
severity of his cervical spine disability.  
The examiner should be provided with the 
veteran's claims file and should note that 
it was made available in his examination 
report.  Any opinion provided should be 
supported by a full rationale.  The 
examiner should specifically:

*	indicate whether the veteran's 
cervical spine is ankylosed, and, if 
so, whether the ankylosis is 
favorable or unfavorable;
*	indicate whether the veteran has 
been prescribed bed rest to treat 
any incapacitating episodes of 
intervertebral disc syndrome in his 
cervical spine;
*	determine the range of motion in the 
veteran's neck, including an 
assessment of whether pain or 
repetitive motion causes an 
additional decrease in the range of 
motion; and
*	diagnose any neurological disability 
resulting from the veteran's 
cervical spine disability, and, if a 
neurological disability is 
diagnosed, provide an opinion as to 
its nature and severity. 

3.  Schedule the veteran for an 
examination of his right big toe.  The 
veteran's claims folder should be made 
available to the examiner for review prior 
to the examination.  The examiner should 
diagnose any disability(s) associated with 
the right toe (including balance issues, 
and a bunion necessitating removal); and, 
if any disabilities are identified, the 
examiner should provide an opinion as to 
whether it is at least as likely as not (a 
50 percent probability or greater) that 
any disability of the right big toe was 
caused by the veteran's injury in service 
in which his big toe was crushed by the 
air plane tow bar.  A complete rationale 
for any opinion offered should be 
provided.  

4.  Refer the claims folder to a person 
knowledgeable in the field of knee 
disabilities for review and an opinion as 
to whether it is at least as likely as not 
(a 50 percent probability or greater) that 
any disability of the right knee (resulting 
in a total right knee replacement in 1999) 
was caused by the veteran's injury in 
service in which his knee was struck by an 
airplane tow bar.  A complete rationale for 
any opinion offered should be provided, and 
if it is necessary to examine the veteran 
to obtain the requested opinion, that 
should be arranged.   

5.  After the development of the claims has 
been completed, the RO should again review 
the record; and then should readjudicate 
the issues on appeal.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and an appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


